Citation Nr: 0936655	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to June 1958 
with additional time in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Albuquerque in December 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The Board notes that originally this claim was characterized 
as a new and material evidence claim.  The Veteran's original 
claim for right ear hearing loss was denied by a Board 
decision in September 1992.  That decision became final upon 
issuance and was not appealed.  In January 2007 the Veteran 
submitted a claim for service connection for bilateral 
hearing loss.  The Board finds that this is a new claim 
separate and distinct from the original claim decided in 
1992.  As such the Board has recharacterized the claim to 
reflect this change and will address this as an initial claim 
for service connection for bilateral hearing loss.

During the December 2008 hearing, the Veteran raised a new 
claim of service connection for tinnitus.  This is referred 
to the Appeals Management Center (AMC), in Washington, DC, 
for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.




REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  The Veteran contends that his hearing was damaged from 
working as a cannoneer in the Army.  

At the outset of this discussion, the Board notes that it 
appears that the Veteran's service medical and personnel 
records have been destroyed in a fire at the National 
Personnel Records Center in 1973 and have not been located.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran states that while in the field he was 
participating in exercises which included firing a row of 
cannons repeatedly.  The Veteran reported that during this 
exercise he saw blood on his shirt and realized his ears were 
bleeding.  He did not seek treatment at that time because 
none was available while in the field.  He cleaned himself up 
and went back to work.  In his hearing, the Veteran stated 
that this happened more than once.  He also submitted a 
letter from Dr. C.A. Stryjewski stating that the Veteran 
sought treatment in February 1959 for an acute upper 
respiratory infection.  The doctor noted that during the 
visit the only problem he noticed was partial loss of 
hearing.  Upon examination the doctor found that the Veteran 
had a perforated right ear drum.  The Veteran submitted 
private records from August 2003 and September 2006 which 
showed he had hearing loss in both ears.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset or etiology of his diabetes mellitus.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds the Veteran's account of the events in 
service credible.  The Veteran is competent to report that he 
was exposed to loud noises for an extended period of time and 
experienced bleeding ears.  The Veteran has been diagnosed 
with bilateral hearing loss.  Additionally, the doctor's 
letter indicates that the Veteran had a perforated ear drum 
and hearing loss within a year of separation of service.  As 
there is an indication that the Veteran's hearing loss may be 
associated with his active service, and considering the 
Boards heightened duty in this claim, the Veteran is entitled 
to a VA examination and the claim is remanded.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
any hearing loss found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.   
 
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology and opine as 
to whether it is at least as likely as not 
that any hearing loss found is related to 
or had its onset during service.  
Particularly, the examiner should comment 
on whether the hearing loss is related to 
any in-service loud noise exposure, 
including field operations with heavy 
artillery, and on the letter sent by his 
doctor stating the Veteran had evidence of 
a perforated ear drum in 1959.  The 
rationale for all opinions expressed 
should be provided in a legible report.   
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




